Citation Nr: 0708086	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for schizophrenia.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1972 to May 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).  In mid-January 2007, additional evidence was submitted 
in this case without waiver.  A review of that evidence shows 
it does not address any element of the issues currently on 
appeal, but does contain a listing of the veteran's prior 
employment.  The documents were transmitted to the Board by 
the veteran's representative without explanation or argument, 
and as such will not be considered in connection with the two 
issues finally addressed in this decision.   

The issue of whether there is new and material evidence to 
reopen a claim for service connection for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hepatitis C was not present during service, and the 
currently diagnosed hepatitis C did not develop as a result 
of any incident during service.

2.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after 
service, and any current psychiatric disorder to include 
schizophrenia is not attributable to any event or injury 
during service.   


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  An acquired psychiatric disorder, to include 
schizophrenia , was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2003 and December 2003 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters informed the veteran that he should submit any 
additional evidence that he had in his possession.  The Board 
also notes that in November 2006 additional notice was 
provided regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement to Service Connection for Hepatitis C.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cirrhosis of the liver is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

During the hearing held before the undersigned Veterans Law 
Judge in October 2006, the veteran testified that he was 
first diagnosed with Hepatitis C many years after service but 
that he believed that he had been infected during service as 
a result of an accidental needle sticks when he was doing 
stitches while as working as a corpsman.  He explained that 
the disorder was not diagnosed until after service because 
there was no test for the disease while he was in service.  

The veteran's service medical records do not contain any 
references to hepatitis or any other disorder affecting the 
liver.  The report of a medical examination conducted in May 
1976 for the purpose of discharge from service reflects that 
physical examination, including examination of the abdomen 
and viscera, was normal.  

There is no medical evidence of the presence of cirrhosis 
within a year after separation from service.  The earliest 
diagnosis of the presence of hepatitis C is from many years 
after separation from service.  The earliest indication of 
record of hepatitis C is contained in a private laboratory 
test report, dated in April 1997, showing that the veteran 
has the hepatitis C antibody.  In a statement received in 
December 1997, D. R. Barney, D.O., indicated that he had 
treated the veteran since the previous April, that the 
veteran had hepatitis C, and that he appeared to have had 
hepatitis C for a very long time.  Dr. Barney noted the 
veteran's service as a corpsman and said that it was 
"entirely possible that he contracted this disease then by 
coming into contact with infected blood or other body 
fluids."  Dr. Barney noted that viral hepatitis had only 
recently been differentiated beyond A, B, and non-A, non-B 
hepatitis and that it would be helpful to "coordinate" an 
incident of generalized malaise, fatigue, etc., during the 
veteran's period of service.  Dr. Barney also stated that the 
veteran had given a history of having been denied as a blood 
donor at a local blood bank, apparently for a number of 
years.

A note from Dr. Barney dated in March 2003 indicates that it 
is his opinion that it is extremely probable that the 
veteran's hepatitis C condition was contracted during his 
activities as a navy corpsman where he come into contact with 
infected blood and/or other body fluids.  Similarly, a 
private medical statement from Barry R. Eisen, M.D., dated in 
August 2003 indicates that he saw the veteran because of a 
history of hepatitis C which he may have obtained while in 
the navy from handling blood.  

The Board finds, however, that the foregoing opinions are 
outweighed by an opinion contained in the report of a VA 
liver examination which was conducted by the VA in June 2003.  
The VA physician interviewed the veteran, and conducted an 
extensive review of documents contained in the claims files.  
The physician noted that a treatment record dated in January 
1990 reported that the veteran had severe polysubstance 
dependency with amphetamines, marijuana, Demerol, Morphine, 
and alcohol dependency.  The VA examiner also noted that in 
April 1998 the veteran requested an HIV test and gave a 
history of intravenous drug abuse and multiple sexual 
partners.  There was also a record dated in April 1997 from 
David W. Morris which noted that the veteran stated that he 
felt that he contracted hepatitis C from his ex-girlfriend 
who was hepatitis C positive and also had an IV drug use in 
the past.  

The VA examiner concluded that:

Based on all this it is my opinion that the 
hepatitis C condition of this veteran is not likely 
related to his military service.  This veteran has 
a history of IV drug abuse, alcohol abuse, multiple 
sexual partners and also he has tattoo marks, which 
are risk factors for hepatitis C.  

After reviewing all of the evidence of record, the Board 
concludes that there is no basis for linking the hepatitis C, 
which was not diagnosed until many years after separation 
from service, to his period of service.  To link the disorder 
to the claimed accidental needle sticks which reportedly 
occurred during service instead of the risk factors of having 
intravenous drug use and intimate contact with an infected 
person after service would be purely speculative.  The Board 
has noted that in his testimony the veteran explained his own 
beliefs regarding possible hepatitis infection risk factors 
in service.  However, lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis  or an opinion  as to the 
cause  of a disability.   See Espiritu v.   Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The medical care providers who gave 
opinions linking the hepatitis to service were apparently not 
aware of the veteran's multiple post service risk factors.  
Indeed, in view of the absence of abnormal findings in 
service, and the lack of any record of treatment for this 
disability for several years after service, any opinion 
relating this disability to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility. See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App 43 (1993).  
The only credible and fully informed opinion weighs against 
the claim.  Therefore, the Board finds that hepatitis C was 
not present during service, and it has not been shown that it 
developed after service as a result of any incident in 
service.  Accordingly, the Board concludes that hepatitis C 
was not incurred in or aggravated by service.



II.  Entitlement to Service Connection for Schizophrenia.

The Board notes that the veteran's claim for service 
connection for a psychiatric disorder was previously denied 
by the Board in a decision of August 2000.  Significantly, 
the additional evidence presented since that decision 
includes a medical opinion which indicates that the veteran's 
psychological condition had its onset during his period of 
service.  Such a record is new and material, and the claim 
has been reopened.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that he had was subject to terrible 
experiences during service which caused his current 
psychiatric problems.  During the hearing held in October 
2006, the veteran testified that he believed that his current 
psychiatric problems, diagnosed as schizophrenia, were 
related to incidents during service in which he was assaulted 
by other serviceman.  In particular, he reported that he was 
unfairly blamed for the theft of morphine from the pharmacy 
where he worked, and other servicemen dragged him out and put 
him in a body bag and suspended it in the air.  He reported 
that of 2500 men aboard the ship, nearly three quarters of 
them came and hit him and broke his jaw and face.  He said 
that he was not hospitalized because this occurred aboard a 
ship.  The veteran further recounted that his hand and legs 
were tied, and he was forced to have an erection and have sex 
with a sheep and other men.  

The Board has conducted a careful review of the record, and 
concludes that the record is without sufficient evidence 
supportive of a finding that the veteran's current 
psychiatric disorder became manifest or otherwise originated 
during his period of service or within one year of service 
separation.  

There is no finding that a psychiatric disorder was treated 
or diagnosed during service.  The report of a medical 
examination conducted for the purpose of the veteran's 
separation from service shows that psychiatric evaluation was 
normal.  

There is also no medical evidence of the manifestation of a 
psychosis within a year of separation of service.  The 
earliest medical record demonstrating the presence of a 
psychiatric disorder is dated in 1991.  

The recent medical evidence which has been presented includes 
medical opinions dated in November 1991, March 1995 and April 
2003 which noted that the veteran's  had given a history of 
trauma during service, and related his current psychiatric 
problems to that trauma.  The Board notes, however, that 
these opinions are based entirely on the history of trauma 
given by the veteran, with no objective proof of the 
occurrence of such trauma.  The Board concludes that this 
account of trauma in service is not credible.  First, the 
Board notes that the significant injures described by the 
veteran, such as a broken jaw, are not corroborated by any 
entries in his service medical records.  Second, the Board 
notes that the veteran has previously given accounts which 
differ substantially with respect to the details of the 
alleged trauma, and therefore cast doubt on the veracity of 
the account.  For example, in a psychiatric evaluation report 
dated in September 1991, it was noted that the veteran gave a 
history of being captured a tortured by a secret society for 
30 days at a Navy Facility in Scotland.  He reported that 
they operated on his head frequently, restructuring his jaw 
and caving in his head.  This reportedly happened at a place 
called Holy Lock.  The examiner noted that an organic 
problem, possibly from drug or alcohol abuse, or more likely, 
fabrication needed to be considered.  In the report of a 
mental examination conducted by the VA in July 1995, it was 
noted that the veteran reported the claimed incident aboard 
ship included being beaten and also having his face peeled 
off and put back on.  He also reported that while in college 
a fraternity made him do things with animals and took 
pictures of this (as opposed to the account in his testimony 
which stated that these incidents occurred aboard ship).  The 
pertinent diagnosis was paranoid delusional disorder.  In a 
written statement dated in April 1998, the veteran reported 
that the incident occurred on a ship after he had 
experimented with morphine from the pharmacy in service 
(rather than after the morphine was stolen by another 
serviceman as he stated during his recent testimony).  

In light of these many significant inconsistencies, the Board 
concludes that the history of trauma is not believable, and 
any opinion based on such a history provides no support for 
the claim.  An opinion based on an innacurate history has 
essentially no probative value.  See Kightly v. Brown, 6 
Vet.App. 200 (1994).  In addition, as there is no credible 
evidence of any such an trauma in service or onset of 
symptoms in service, the Board concludes that there is no 
need to remand for a VA medical opinion as to whether any 
such trauma in service caused the current psychiatric 
problems.  

In summary, the record is devoid of credible evidence 
establishing that the veteran's current psychiatric disorder 
became manifest or otherwise originated during the veteran's 
period of service or one year after.  There is no probative 
medical evidence based on an accurate history to adequately 
establish any nexus between this disorder and the veteran's 
period of service.  Therefore, the Board concludes that a 
psychiatric disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.


REMAND

With respect to the issue of whether new and material 
evidence has been presented to reopen a claims for service 
connection for PTSD, the Board notes that in Kent. v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) established significant 
new requirements with respect to the content of the duty-to-
assist notice under the Veterans Claims Assistance Act of 
2000 (VCAA) which must be provided to a veteran who is 
petitioning to reopen a claim.  The Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  In addition, the Court held 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  The duty-to-assist 
notice which was previously provided in this case does not 
meet these new requirements.  The duty-to-assist letters 
provided to the veteran in this case mentioned the 
requirement of submitting new and material evidence, but did 
not explain the particular elements of evidence which were 
insufficient at the time of the prior denial.  A remand is 
required to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the request to 
reopen the claim for service connection 
for PTSD.  The notice letter must 
describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  

2.  The veteran should then be afforded 
an opportunity to submit a response.  
Thereafter, the RO should undertake any 
appropriate development of evidence.   

3.  Thereafter, the RO should 
readjudicate the claim for compensation.  
If any of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative if any should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


